DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/27/2022.
Applicant's election with traverse of group in the reply filed on 5/27/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement does not present an undue burden.  This is not found persuasive because the restriction requirement clearly specified the features that are unique to each invention, which would necessarily result in unique search inquiries. While the inventions do share some common features, as claimed they are independent and distinct.
The requirement is still deemed proper and is therefore made FINAL.
Examiner’s note - The features of withdrawn claim 20 would be substantially duplicative of the combination of claims 1 and 5, if combined to place the application in condition for allowance. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Digman et al. herein referred to as “Digman” (USPPN 2019/0099054, previously cited in the IDS filed 11/12/2020).
As to claims 1-4, Digman discloses a dishwasher 10 having a fluid supply (Paragraph [0057]) and discretely directable and rotatable tubular spray elements 100 with one or more internal fluid passages in communication with one or more apertures 104  (Figure 3; Paragraph [0061]). In Digman, a variety of spray patterns may be employed by spray elements 100 (generally Paragraphs [0061]-[0065]). Controller 30 in Digman is used to control spray patterns, fluid supply, and tubular spray element drive (Paragraph [0011]), as well as rotation of the tubular spray elements (Paragraph [0015]). In Digman, the spray pattern control features and rotation of spray elements 100 are manageable independently. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being obvious over Digman as applied to claims above, and further in view of Digman et al. herein referred to as “Digman2” (USPPN 2020/0085278).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claims 14-15, Digman discloses use of a variety of valve systems (Paragraph [0010]) that are independently actuated from rotation of the tubular spray element. However, it is unclear whether one of the valve systems in Digman is a diverter valve as recited in claim 14. In Digman2, there is disclosure of diverter valve 42 use to control routing of fluid to different tubular spray elements (Paragraph [00575]). Use of known valves for directing fluid to spray arms in dishwashers, as taught by Digman2, would have been an obvious valving selection in Digman to therefore control the flow of fluid based on the type of cleaning desired and spray pattern needed.  
Apertures may be arranged into nozzles that are fixed, movable, oscillating, rotating, etc. (Digman at Paragraph [0049]) thus reading on being offset circumferentially if movable, for example.
As to claim 16, as discussed above, the tubular spray element of Digman includes one or more internal passages (reads on internal partition of the internal chambers) and as shown in Digman at Figure 4, the spray aperture 104 may project from passage 124. 
As to claims 17-19, as discussed above in Digman, there multiple internal passages and impliedly there are partitions to create these passages; as the spray arm moves, these parts move in alignment as they are integrally formed together, therefore allowing separate areas to be maintained for desired fluid flow implemented by the diverter and controller. It is noted that claim language reciting these features are aligned or that they move relative to another, which can be interpreted to mean they move independently, separately, or together, as this language quite general. 
Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 5, from which the other identified claims depend, contain subject matter not present in the prior art. The closest prior art of record fails to teach or disclose from claim 5 the features of:
wherein the plurality of selectable spray patterns include first and second selectable spray patterns, wherein the tubular spray element is a multi-walled tubular spray element having first and second concentric wall sections, the first concentric wall section including a first set of apertures from the plurality of apertures and the second concentric wall section including a second set of apertures from the plurality of apertures, and wherein the first and second concentric wall sections are movable relative to one another between at least first and second positions, wherein when the first and second concentric wall sections are in the first position, at least a first subset of apertures from the first set of apertures is aligned with at least a first subset of apertures from the second set of apertures such that wash fluid from the fluid supply is emitted through the first subsets of apertures of the first and second sets of apertures to form the first selectable spray pattern, and when the first and second concentric wall sections are in the second position, at least a second subset of apertures from the first set of apertures is aligned with at least a second subset of apertures from the second set of apertures such that wash fluid from the fluid supply is emitted through the second subsets of apertures of the first and second sets of apertures to form the second selectable spray pattern that is different from the first selectable spray pattern.

With emphasis on the features relating to the first and second concentric walls sections being movable relative to one another and performing distinct spray patterns, in combination with the other features of claim 5. In Digman, spray elements 100 may have one or more internal fluid passages in communication with one or more apertures 104  (Figure 3; Paragraph [0061]), as well as one or more internal passages that are in fluid communication with the apertures 104 (Paragraph [0061]), however, Digman does not elaborate on these features and therefore, there is no disclosure of motivation to form a first and second concentric walls movable relative to another to provide distinct spray patterns as claimed. Digman instead discloses the use of valves 140 (Paragraph [0069]) to control variable flow and selectively shut off tubular spray elements and Digman2 is relied on for its disclosure of diverter valves for directing fluid to distinct areas of the spray assembly, however, the use of concentric walls as claimed is not present in Digman or Digman2. Therefore, these features are allowable over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711